Citation Nr: 1431595	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a multiple joint-related disorder, including rheumatoid arthritis, polyarthritis, and systemic lupus erythematosus (SLE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Tracy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1977 to January 1980, and from February 1984 to November 2000.  He also had a period of service in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for rheumatoid arthritis.  

In January 2009, a statement of the case (SOC) was sent on the issues of service connection for asbestosis and diabetes, and the issues of increased ratings for tinea cruris, right wrist pain, left wrist pain, low back strain, and sinus bradycardia.  In April 2009, an untimely substantive appeal was received from the Veteran on the issues listed in the January 2009 SOC.  As the issues of service connection for asbestosis and diabetes, and the issues of increased rating for tinea cruris, right wrist pain, left wrist pain, low back strain, and sinus bradycardia were not timely perfected by the Veteran for appellate review, these issues are not in appellate status, and are not before the Board.  See 38 U.S.C.A. § 7105(a).

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d), 19.9 (2013).  

The Veteran contends that he currently suffers from rheumatoid arthritis.  He further asserts that rheumatoid arthritis is evident from all the symptoms he has complained of in past claims, to include blurred vision and joint pain of the back and wrists.  In this regard, service connection for chest arthritis and diabetes mellitus (claimed as blurred vision and frequent urination) were adjudicated and denied in April 2007 and October 2008 rating decisions, respectively.  Service connection has already been established for a low back disability, tinea cruris, and a bilateral wrist disability.

In disability compensation (service connection) claims, VA's duty to assist includes providing a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With respect to the factor of relationship of current disability to active service, the United States Court of Appeals for Veterans Claims (Court) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's active service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

With respect to the factor of current disability, in this case, competent evidence of joint pain that may indicate that the Veteran has rheumatoid arthritis includes VA treatment records dated from February 2003 and May 2007, describing stiff hands, leg pain, foot pain, right knee pain, notation of "likely lupus, arthritis of rheumatoid arthritis," and a diagnosis of "mild polyarthritis.  Possible SLE [systemic lupus erythematosus]."  

With respect evidence indicating that an event, injury, or disease occurred in service, excluding the already service-connected disabilities, the service treatment records (STRs) show a history of in-service injuries and complaints of pain in various joints.  A May 1979 STR noted that the Veteran twisted an ankle after a basketball game.  A March 1981 STR noted bilateral mild pes cavus, a May 1984 STR noted hip pain and noted a hip deformity, a February 1987 STR noted left ankle pain and soft tissue trauma, a June 1987 STR noted left foot pain and diagnosed it as plantus fascia, and a January 1989 STR noted the presence of a right "sub-patellar crepitation."  A July 1996 and a September 1996 STR indicated an inability to fully extend joint of the fifth digit on the left hand, a July 1997 STR noted left ankle pain and foot arch pain, a May 1998 STR noted that the right knee lacked 70 percent extension when compared to the left, and in a June 1998 STR, an MRI was taken of the right knee to address knee pain.  Additionally, an August 2000 STR noted that there was a July 1997 x-ray of the left ankle for pain along the arch and an August 2000 STR noted that the fifth metacarpal joint has irregularity "suggestive of 'post-traumatic' or 'degenerative changes.'"  

The Board finds that there is some indication that the current persistent or recurrent symptoms of a multiple joint-related disorder may be associated with service.  The abovementioned VA treatment records indicate a present multi-joint-related disorder (rheumatoid arthritis and possible SLE), while service treatment records reflect not only in-service injuries of several joints but complaints of joint pain that are not accounted for by specific injury or diagnosis.  Thus, a remand is required to obtain a medical opinion regarding the questions of current disability and the relationship of any current disability to service.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to assist in providing a current diagnosis regarding the Veteran's claimed joint problems, and assist in determining the nature and etiology of any joint disability (as manifested by stiff hands, foot pain and right knee pain), to include, but not limited to, polyarthritis, SLE, and rheumatoid arthritis.  The VA examiner should specifically comment on and address the VA treatment records dated from February 2003 and May 2007, describing stiff hands, foot pain, right knee pain, and a diagnosis of mild polyarthritis, likely arthritis or rheumatoid arthritis, and possible SLE.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history, an examination, and any necessary testing, the VA examiner is asked to offer the following opinions:

a) Does the Veteran have a multiple joint-related disability, to include but not limited to rheumatoid arthritis, polyarthritis, and/or SLE?  If the Veteran does not have a multiple joint-related disability manifested by stiff hands, right knee pain, and foot pain, the VA examiner should so state. 

b) If the Veteran has a multiple joint-related disability, is it at least as likely as not (50 percent or greater likelihood) that the current multiple joint-related disability, if any, had onset (began) during service or is otherwise etiologically linked (related) to some incident in active duty?

In rendering this opinion, the VA examiner should address the significance, if any, of any relevant in-service events to any currently diagnosed multiple joint-related disability.  (The VA examiner should also note that the Veteran is already service connected for a low back disability, tinea cruris, and a bilateral wrist disability, as having been determined to be of other specific etiologies than multi-joint pain or arthritis.)

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2.  After completion of the above, and any additional development deemed necessary, readjudicate the claim of service connection for a multiple joint-related disorder in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




